DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the remarks and amendments filed on May 31, 2022.
Claim(s) 1, 11, and 12 have been amended and are hereby entered.
Claim(s) 1-20 are currently pending and have been examined. 
This action is made Non-Final.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.


Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because the limitations of claims 1-20 do not fall within the subject matter groupings enumerated in Section 2106 of the MPEP.  Examiner disagrees.  Applicant’s claimed invention clearly falls within the enumerated grouping of certain methods of organizing human activity because it describes both a commercial transaction and fundamental economic principles or practices.  Therefore, Examiner finds Applicant’s argument non-persuasive.   
Applicant argued that Examiner’s 101 rejection was improper because claims 1-20 recite additional elements that integrate the judicial exception into a practical application of that exception under Prong Two of Step 2A.  Specifically, the limitations of claims 1-20 reflect an “improvement to other technology or technical field”.  Examiner disagrees.  The claimed invention lacks additional limitations other than the abstract idea that integrate the abstract idea into a practical application that could be considered an improvement to a technology or technical field.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because claims 1-20 recite limitations that are “not well-understood, routine, conventional activity”.  Specifically, it is “not well-understood, routine, conventional activity” to process a payment transaction to a merchant aggregator in the manner claimed.  Examiner disagrees.  The issue of whether Applicant’s claimed invention recites limitations that are well-understood, routine, conventional activity is moot because Examiner’s 101 rejection does not rely on a finding that Applicant’s claimed invention was well-understood, routine, conventional activity.  Therefore, Examiner finds Applicant’s argument non-persuasive.    
Applicant argued that the prior art did not teach or suggest “an aggregator platform” or “a merchant aggregator” as recited in claim 1.  Examiner disagrees.  The Berman reference disclosed a network of servers that provide the structural and functional limitations of Applicant’s aggregator platform and merchant aggregator (Berman pgh 56).  Therefore, Examiner finds Applicant’s argument non-persuasive.   
Applicant argued that the prior art did not teach or suggest an “operation request comprising identification data of each service device,” “an operation mode selected by the user for each service device,” and “the operation mode comprises one or more operation modes and the one or more operation modes include an operating cycle of the service device.”  Examiner disagrees.  The Berman references teaches an “operation request comprising identification data of each service device,” “an operation mode selected by the user for each service device,” and “the operation mode comprises one or more operation modes and the one or more operation modes include an operating cycle of the service device” (see Berman pgh 59).  Therefore, Examiner finds Applicant’s argument non-persuasive.     
Applicant argued that the prior art did not teach or suggest a vendor processor or third party processor that facilitates the selection of an operating cycle of the service device.  Examiner disagrees.  The Berman reference teaches a third party processor (Berman:  pgh 46) and a vendor processor (Berman:  pgh 45).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest receiving an operation request from a user device for operation of one or more of service devices associated with a merchant aggregator, where the operation request includes one or more operation modes selected by a user for each service device and the one or more operation modes include an operating cycle of the service device.  Examiner disagrees.  The Berman reference teaches receiving an operation request from a user device for operation of one or more of service devices associated with a merchant aggregator, where the operation request includes one or more operation modes selected by a user for each service device and the one or more operation modes include an operating cycle of the service device (see Berman: pgh 59).  Therefore, Examiner finds Applicant’s argument non-persuasive.    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 12 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 1.  Claim 12 recites the following limitations:
[an operation request module configured for:] receiving, [via an aggregator platform of the merchant aggregator operated on the application server,] an operation request from a user device for operation of one or more of the service devices, the operation request comprising identification data of each service device, an operation mode [selected by the user device for each service device], and a payment token associated with a payment instrument of the user, wherein the operation mode comprises one or more operation modes and the one or more operation modes include an operating cycle of the service device; 
identifying, based on the identification data of each service device, the device server communicatively connected with the respective service device; 
[an operation instruction module configured for:] communicating, [to the respective device server,] a set of operation instructions for controlling access to each service device for operation thereof by the user, the operation instructions comprising an activation instruction for activating the respective service device, thereby permitting the user to access the respective service device; and 
[a payment module configured for:] determining a payment amount for operation of the service devices requested in the operation request based at least on the selected operation modes; and 
processing a payment transaction for paying the payment amount to the merchant aggregator using the payment token.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity because the limitations recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The payment network server, application server, merchant aggregator, number of device servers, aggregator platform, operation request module, operation instruction module, and payment module in Claim 12 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a payment network server communicatively connected to an application server of a merchant aggregator and a number of device servers, each device server communicatively connected with a number of service devices associated with the merchant aggregator, the payment network server configured for controlling operation of the service devices.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1 and 12 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1 and 12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1 and 12 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1-20 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 2017/0140347) in view of Conforti (US 2018/0232716).   
Regarding claim(s) 1 and 12:
Berman teaches:
A payment network server communicatively connected to an application server of a merchant aggregator and a number of device servers, each device server communicatively connected with a number of service devices associated with the merchant aggregator, the payment network server configured for controlling operation of the service devices and (Berman:  pgh 56, “…the secure payment system may be implemented with one or more communication network, such as a local area network (LAN) and/or wide area network (WAN) and/or other communications platform such as a mobile communications network.”)
comprising: an operation request module configured for: receiving, via an aggregator platform of the merchant aggregator operated on the application server, an operation request from a user device for operation of one or more of the service devices, the operation request comprising identification data of each service device, an operation mode selected by the user device for each service device, and a payment token associated with a payment instrument of the user, wherein the operation mode comprises one or more operation modes and the one or more operation modes include an operating cycle of the service device; (Berman:  pgh 59, “…the user may issue a request to the vendor processor.  The request may include the vending device ID…or other identifying information.”)
identifying, based on the identification data of each service device, the device server communicatively connected with the respective service device; (Berman:  pgh 171, “During setup, the vending device may be read…The codes may be compared to a database record stored by the vendor processor.”)
an operation instruction module configured for: communicating, to the respective device server, a set of operation instructions for controlling access to each service device for operation thereof by the user, the operation instructions comprising an activation instruction for activating the respective service device, thereby permitting the user to access the respective service device; (Berman:  pgh 36, “…a user may issue a request for a transaction at a vending device…”)
	Berman does not teach, however, Conforti teaches:  
a payment module configured for: 26MA0033 (P07250-US-UTIL) determining a payment amount for operation of the service devices requested in the operation request based at least on the selected operation modes; (Conforti:  pgh 18, “One embodiment allows the customer to complete a point of sale transaction at the interaction terminal…”)
processing a payment transaction for paying the payment amount to the merchant aggregator using the payment token.  (Conforti:  pgh 18, “…customers may complete point of sale transactions directly with the interaction terminals.”)
It would have been obvious to one of ordinary skill in the art before the effective time of filing of the invention to have modified Berman to include the teachings of Conforti in order to “allow a scalable architecture to market multiple vendors and tie online content for each of such vendors to physical products at designated locations.” (Conforti:  pgh 21)  

Regarding claim(s) 2 and 13: 
The combination of Berman/Conforti, as shown in the rejection above, discloses the limitations of claims 1 and 12, respectively.  Berman further teaches:
wherein the operation instruction module is further configured for authenticating the payment token for said payment to the merchant aggregator, wherein the operation instructions are communicated to the device servers in response to authentication of the payment token.  (Berman:  pgh Fig. 8)

Regarding claim(s) 3 and 14: 
The combination of Berman/Conforti, as shown in the rejection above, discloses the limitations of claims 1 and 12, respectively.  Berman further teaches:
wherein the operation request further comprises a time period defined by the user for operation of each service device, and wherein the payment amount is determined based additionally on the time periods.  (Berman:  pgh 37)

Regarding claim(s) 4 and 15: 
The combination of Berman/Conforti, as shown in the rejection above, discloses the limitations of claims 1 and 12, respectively.  Berman further teaches:
wherein the operation request further comprises a charge amount defined by the user for operation of each service device, and wherein the payment amount is determined based additionally on the charge amounts.  (Berman:  pgh 37-39)

Regarding claim(s) 5 and 16: 
The combination of Berman/Conforti, as shown in the rejection above, discloses the limitations of claims 4 and 15, respectively.  Berman further teaches:
comprising determining a time period for operation of each service device based on the respective charge amount.  (Berman:  pgh 37-39)

Regarding claim(s) 6 and 17: 
The combination of Berman/Conforti, as shown in the rejection above, discloses the limitations of claims 3 and 14.  Berman further teaches:
wherein the operation instructions further comprise a deactivation instruction for deactivating each service device in response to lapsing of the respective time period, thereby denying the user access to the respective service device.  (Berman:  pgh 37-39)

Regarding claim(s) 7 and 18: 
The combination of Berman/Conforti, as shown in the rejection above, discloses the limitations of claims 1 and 12, respectively.  Berman further teaches:
wherein the operation instruction module is further configured for receiving, from the device server, operation usage data of each service device determined based on operation thereof by the user during the permitted access; 27MA0033 (P07250-US-UTIL) wherein the payment module is further configured for determining a time period for operation of each service device based on the respective operation usage data; and wherein the payment amount is determined based additionally on the time periods.  (Berman:  pgh 36-46)

Regarding claim(s) 8 and 19: 
The combination of Berman/Conforti, as shown in the rejection above, discloses the limitations of claims 7 and 18, respectively.  Berman further teaches:
wherein the operation instructions further comprise a deactivation instruction for deactivating each service device in response to a deactivation command actuated by the user at the respective service device, thereby denying the user access to the respective service device, and wherein the respective operation usage data is determined in response to deactivation of the respective service device.  (Berman:  pgh 36-39.  The user instructs the system to activate and deactivate a service device in order to define a time period of service.)

Regarding claim(s) 9 and 20: 
The combination of Berman/Conforti, as shown in the rejection above, discloses the limitations of claims 1 and 12, respectively.  Berman further teaches:
comprising a registration module configured for performing a registration process for each service device, the registration process comprising: receiving, from the application server, a registration request for registration of the respective service device, the registration request comprising details of the respective service device; generating the identification data of the respective service device; communicating the identification data to the application server; and communicating said registration to the respective device server for the respective service device, wherein the respective service device is associated with the merchant aggregator upon said registration of the respective service device. (Berman:  pgh 59.  Each vending device undergoes a registration process and receives a vending device ID.)

Regarding claim(s) 10: 
The combination of Berman/Conforti, as shown in the rejection above, discloses the limitations of claim 9.  Berman further teaches:
wherein the service device details of each service device comprise cloud adaptor data for facilitating communication between the payment network server and the device server for the respective service device.  (Berman:  pgh 53)

Regarding claim(s) 11: 
The combination of Berman/Conforti, as shown in the rejection above, discloses the limitations of claim 9.  Berman further teaches:
wherein the service device details of each service device comprise the one or more operation modes and the one or more operation modes comprises a set of operation modes selectable by the user.  (Berman:  pgh 59.  The user request includes information about the intended purchase, which includes a user’s selection of device operation modes.)


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Comer (US 5,596,501) discloses a system for dispensing fuel at remote locations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
November 5, 2022

/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698